Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This office action is a supplemental response to applicant’s communication submitted June 28, 2022, wherein claims 1-13 are canceled, claims 14 and 15 are amended, and new claims 21-27 are introduced.  This action replaces the previous office action submitted August 2, 2022.  This application is a national stage application of PCT/KR2018/006700, filed June 14, 2018, which claims benefit of foreign application KR10-2017-0075079, filed June 14, 2017.
Claims 14-27 are pending in this application.

The amendment submitted June 28, 2022 necessitates the new requirement for restriction shown below:
Election/Restrictions
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 14, 15, and 21-27, drawn to a method of treating an immune or inflammatory disease.
Group II, claim(s) 16-19, drawn to a method of producing induced regulatory T-cells.
Group III, claim(s) 20, drawn to a medicament comprising induced regulatory T-cells.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-II lack unity of invention because the groups do not share the same or corresponding technical feature.  Group I is directed to a method of treating a subject comprising administering a specific therapeutic agent.  Group II is directed to a method of inducing a Treg cell, which is not necessarily associated in any way with a subject suffering from any disease.  Moreover, the process of group II, as recited in claim 16, for example, involves co-culturing a dendritic cell with a polysaccharide defined only with reference to canceled claim 1.  Since there is no indication of what polysaccharide is intended by this limitation it cannot be a shared special technical feature among the claimed inventions.  Furthermore even if the polysaccharide referred to in claim 16 is assumed to be a beta-1,6-glucan, this polysaccharide structure does not make any contribution over the art in view of Volman et al., Palacios et al., and Rout et al. as discussed in the restriction requirement issued April 28, 2022.
Groups II and III lack unity of invention for reasons of record in the 4/28/2022 requirement for restriction, namely that induced regulatory T-cells are known in the art as described by Yamazaki et al.
During a telephone conversation with Andy Jun on July 14, 2022 a provisional election was made without traverse to prosecute the invention of group I, claims 14, 15, and 21-27.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 16-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14, 15, and 21-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The claimed invention includes, in some embodiments, a specific bacterial strain described as Bifidobacterium bifidum PR11 (KCTC13270BP).  The disclosure describes this strain as being deposited on May 19, 2017, to the Korean Collection for Type Cultures as accession number KCTC13270BP.  According to the deposit receipt of record on 12/11/2019, the deposit was not made under the Budapest treaty.  There is furthermore no evidence that access to the deposit will be available during the pendency of any granted patent without restriction as required by 37 CFR 1.808 and MPEP 2410.01.  Therefore the description of this strain does not constitute an enabling disclosure of the bacterial strain under 35 USC 112(a) as it does not allow one skilled in the art to make and use the claimed invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 15, and 21-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 14 and 15 refer to a pharmaceutical composition or food comprising either a Bifidobacterium bifidum PR11 (KCTC13270BP) or a polysaccharide identified as “obtained from the Bifidobacterium bifidum.” Based on the claim language as written it is unclear whether this second limitation requires that the polysaccharide be one specifically present in Bifidobacterium bifidum PR11, or whether it broadly encompasses all polysaccharides present in any Bifidobacterium bifidum.  Therefore the claims and their dependent claims are indefinite.
Claim 24 additionally recites a range defined as 3kDa to 5 kDa or 100 kDa or less.  It is unclear whether the first narrow range of 3-5 kDa is limiting, or whether the claim encompasses all ranges of 100 kDa or less, therefore rendering this claim indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14, 15, 26, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vidal et al. (US pre-grant publication 2004/0147010, cited in 8/2/2022 PTO-892) as evidenced by Maniarora et al. (Reference included with 8/2/2022 PTO-892)
Independent claims 14 and 15 claim a method comprising administering to a subject suffering from an immune or inflammatory disease a composition comprising a specific strain of B. bifidum, or “a polysaccharide obtained from the B. bifidum.” As discussed previously the definition of the polysaccharide is indefinite.  It its broadest reasonable interpretation it can encompass any polysaccharide that can be obtained from any strain of Bifidobacterium bifidum.
Vidal et al. discloses a method of using lipoteichoic acid from lactic acid bacteria to modulate the immune response induced by gram negative bacteria. (p. 1 paragraphs 8-10) The LTA can be administered as a medicament or a food, among other options. (p. 1 paragraph 11) In particular, this method can modulate inflammatory processes, thereby treating inflammatory disease in the subject. (p. 2 paragraphs 28-29) In particular, the LTA can be obtained from bifidobacteria, including B. bifidum, thereby falling within the broadest reasonable interpretation of the claimed polysaccharide as mentioned above.
Claims 26 and 27 recite specific effects of the polysaccharide of Treg cells and FoxP3 expression.  While Vidal et al. does not specifically describe the effects of LTA on these biological functions, the reference Maniarora et al. (included with PTO-892) discloses an analysis of factors that affect Foxp3 expression in CD4+CD25+ Treg cells.  Lipoteichoic acid was one factor seen to induce Foxp3 expression. (p. 150 left column, p. 149 table 4) Therefore the method described by Vidal et al. inherently accomplishes these effects.
For these reasons Vidal et al. anticipates the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 15, 21, 24, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Vidal et al. (US pre-grant publication 2004/0147010, cited in 8/2/2022 PTO-892) in view of Fischer et al. (NPL Reference 6 included with 12/11/2019 PTO-1449) as evidenced by Speciale et al. (Reference included with 8/2/2022 PTO-892)
Independent claims 14 and 15 claim a method comprising administering to a subject suffering from an immune or inflammatory disease a composition comprising a specific strain or B. bifidum, or “a polysaccharide obtained from the B. bifidum.” As discussed previously the definition of the polysaccharide is indefinite.  It its broadest reasonable interpretation it can encompass any polysaccharide that can be obtained from any strain of Bifidobacterium bifidum.  Dependent claims 21 and 24 specify particular structural features of the polysaccharide.  Claims 26 and 27 recite specific effects of the polysaccharide of Treg cells and FoxP3 expression.
The disclosure of Vidal et al. is discussed above.  While Vidal et al. is considered to anticipate the claimed invention, even assuming for the sake of argument that claims 14 and 15 require that the polysaccharide is one specifically present in B. bifidum PR11, the claimed invention would still be obvious over Vidal et al. further in view of Fischer et al.
Specifically, Fischer et al. discloses isolation and structural analysis of B. bifidum subsp pennsylvanicum DSM 2039. (p. 639 left column last paragraph) The structure of this molecule contains a region of beta-1,6-glucan structure as recited in claim 21. (p. 645 figure 6) It also has a molecular weight well below 100 kDa as recited in claim 24.  It is further observed that as evidenced by the later disclosure of Speciale et al. (Reference included with PTO-892) that Bifidobacterium bifidum PR11 produces several identified polysaccharides, including the same polysaccharide described by Fischer et al. (p. 276 section 4) Therefore the LTA described by Fischer et al. falls within even the narrower definition of “polysaccharides obtained by Bifidobacterium bifidum PR11” if this is how claims 14 and 15 are interpreted.
It would furthermore have been obvious to one of ordinary skill in the art at the time of the invention to use the LTA described by Fischer et al. from B. bifidum subsp pennsylvanicum DSM 2039 in the method described by Vidal et al.  One of ordinary skill in the art would have seen Vidal et al. as suggesting the use of any known LTA from B. bifidum, and would have looked to the art to determine what sources were available to use in order to practice the more generic disclosure of Vidal et al.
Therefore the invention taken as a whole is prima facie obvious.

Conclusion
No claims are allowed in this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	8/11/2022